tcmemo_1996_41 united_states tax_court bevel m and patricia n hoffpauir petitioners v commissioner of internal revenue respondent docket no filed date bevel m and patricia n hoffpauir pro_se julie m t foster for respondent memorandum findings_of_fact and opinion colvin judge respondent determined deficiencies in petitioners' income_tax and additions to tax as follows year deficiency dollar_figure big_number big_number big_number additions to tax sec_6653 sec_6659 dollar_figure dollar_figure respondent also determined that petitioners are liable for increased interest under sec_6621 for the portion of the underpayment attributable to tax-motivated transactions after concessions we must decide the following issues whether petitioners may deduct an amount equal to their cash investment in century concepts inc in the years in issue we hold that they may not whether petitioners are liable for additions to tax for the years in issue for a negligence under sec_6653 and b valuation_overstatement under sec_6659 we hold that they are whether petitioners are liable for increased interest on substantial underpayments due to tax-motivated transactions under sec_6621 for the years in issue we hold that they are petitioners concede that they are not entitled to claim the investment_tax_credit for their investment in century concepts references to petitioner are to bevel m hoffpauir section references are to the internal_revenue_code in effect for the taxable years in issue rule references are to the tax_court rules_of_practice and procedure findings_of_fact petitioners petitioners resided in maple valley washington when they filed the petition in this case petitioner has a 2-year associate's degree in computer science and data processing and worked as a computer operator and programmer systems analyst and data processing manager before petitioners founded a firm called seattle distribution service inc sdsi around petitioner wife was the bookkeeper for sdsi sdsi distributed merchandise for importers petitioner researched buying computer hardware and software for sdsi petitioners bought a burroughs system and off-the-shelf_software from a company called r d systems development which petitioners had customized for their business one reason petitioner chose burroughs was that it provided technical support to its customers petitioner also investigated computer systems offered by honeywell ibm and tandy petitioners' purchase of an interest in century concepts petitioners first heard about century concepts inc century from one of their friends dan marinelli marinelli marinelli was the office manager of a company named itc business and tax counseling itc which was run by frank dollar dollar petitioner wife attended a seminar with about people held at itc around date petitioner attended a seminar at itc a couple of weeks later which was attended by or people petitioners later met one-on-one with dollar and received century promotional materials petitioners believed that century's promotional materials looked very professional that dollar made credible presentations and that century was founded by well- known people with appropriate expertise petitioners did not investigate century's founders the century program was marketed as a tax advantaged equipment lease petitioner wife saw century accounting software demonstrated at dollar's office petitioner was out of town at that time and did not see it demonstrated petitioners did not have their own copy of the software petitioners believed there was a good marketing plan for the accounting software petitioners saw literature from century that stated and they believed that home use of computers and software would grow tremendously in the coming years petitioner's accounting program was in a cassette format petitioner believed that a cassette format was suitable for home and small_business use but that it would not be adequate for a business the size of sdsi which used a hard disk format on date petitioners leased an interest in accounting software entitled accounting control system accounts_receivable from century petitioners paid dollar_figure for their interest in the software they paid dollar_figure on date and dollar_figure on date petitioners invested in the accounting software through a purported joint_venture with three other parties whom they never met petitioners' one-fourth interest in the software for which they paid dollar_figure was valued by century at dollar_figure one-fourth of dollar_figure petitioners did not arrange for an independent appraisal of the software petitioners signed an agreement provided to them by dollar under which they hired ala enterprises ala on date to distribute the software the distribution agreement said ala would sell copies of the accounting software package for the fee petitioners paid ala petitioners never estimated how many copies of the accounting software package would have to be sold to make a profit petitioners invested in accounting software instead of video game software because petitioner heard from alan stone with far east video a client of sdsi which had exclusive distribution rights in the united_states from nintendo for the space fever and sheriff video games that the video game market was soft in petitioners did not talk to a tax or financial adviser other than dollar before they invested in the accounting software petitioners received a dollar_figure distribution related to the accounting software a few months after making the investment they were told the payment was based on sales of units petitioners’ other investments petitioners bought silver bullion from a company called monex through marinelli and dollar at century soon after buying an interest in the accounting program petitioners also invested in a denver company started by a friend of petitioner called pyrodisc which produced a newly invented product similar to a frisbee petitioners did not own stock except in sdsi and pyrodisc petitioners did not earn a profit from their silver or pyrodisc investments and they lost the money they had invested in them petitioners' tax returns before stanton's accounting and tax service prepared petitioners' and sdsi's tax returns dollar prepared petitioners' tax_return he was not a c p a petitioner reviewed the return before it was filed petitioners did not have a financial or tax adviser or attorney on retainer in petitioners have prepared their own tax returns since or petitioners reported a dollar_figure loss and claimed a dollar_figure investment_tax_credit of which they used dollar_figure on their tax_return petitioners carried back unused investment tax_credits of dollar_figure for dollar_figure for and dollar_figure for respondent disallowed the loss and the investment_tax_credit petitioners received a total_tax refund of dollar_figure from their dollar_figure payment for an interest in century based on claiming an investment_tax_credit in which they carried back to and by notice_of_deficiency dated date respondent disallowed the investment_tax_credit for petitioners' investment in century for and opinion whether petitioners may deduct the amount of cash that they invested in century concepts inc respondent determined that the century investment program was a sham designed to obtain deductions for purported tax losses tax_credits and nondeductible items respondent's determination is presumed to be correct and petitioners bear the burden of proving otherwise rule a petitioners contend that they may deduct the cash they invested in century software because they had a profit objective and because their investment was not tax motivated a taxpayer may not deduct out-of-pocket cash losses under sec_165 from a tax_shelter which lacks economic_substance even if the taxpayer intended to make a profit 808_f2d_1219 6th cir affg 85_tc_127 89_tc_986 even if a taxpayer has a profit objective the investment is not recognized for tax purposes if the transaction lacks economic_substance petitioners have not shown that this case is different from mahoney or cherin that is petitioners have not argued or shown that the century transaction had economic_substance petitioners do not dispute respondent's determination that the century transaction was a sham we conclude that the century investment program was an economic sham and that it should be disregarded for federal_income_tax purposes 990_f2d_893 6th cir affg donahue v commissioner tcmemo_1991_181 982_f2d_163 6th cir if the transaction lacks economic_substance then the deduction must be disallowed without regard to the 'niceties' of the taxpayer's intent affg tcmemo_1991_449 therefore petitioners may not deduct their cash investment in view of our conclusion we need not decide whether petitioners invested in the century program with a profit objective or whether their investment was tax motivated petitioners claim that they may deduct their cash investment in century because century took their cash contributions fraudulently petitioners have not shown that century acted with criminal intent to deprive them of their cash contributions thus no theft_loss deduction is allowable nor may petitioners deduct their cash investment in century based upon principles of equity see 50_tc_567 affd 414_f2d_265 10th cir farmer v commissioner tcmemo_1994_342 whether petitioners were negligent negligence is a lack of due care or failure to do what a reasonable and ordinarily prudent person would do under the circumstances 731_f2d_1417 9th cir affg 79_tc_714 marcello v commissioner 380_f2d_499 5th cir affg in part and remanding in part 43_tc_168 and tcmemo_1964_299 85_tc_934 to prevail on the issue of negligence petitioners must prove that their actions in connection with this transaction were reasonable in light of their experience and business sophistication avellini v commissioner tcmemo_1995_489 lucas v commissioner tcmemo_1995_341 poplar v commissioner tcmemo_1995_337 see 60_tc_728 if a taxpayer is misguided is unsophisticated in tax law and acts in good_faith we may conclude that he or she is not liable for the addition_to_tax for negligence 857_f2d_1383 9th cir affg dister v commissioner tcmemo_1987_217 hanson v commissioner 820_f2d_1464 9th cir 500_f2d_401 9th cir affg tcmemo_1972_118 petitioners contend that they were not negligent they argue that they did extensive computer and software-related research before investing in century they testified that they believed their product had great potential was earning income until the internal_revenue_service irs investigation began and was valued reasonably compared to similar products petitioners also argue that it is unrealistic to hold them negligent because it took respondent years to discover that century had defrauded its investors petitioner's research for the software he used in his business was not related to research for the accounting software investment an inquiry into the best computer system for a business is much different than an inquiry whether an accounting program will be a financial success we disagree with petitioner’s claim that he adequately investigated the century program petitioners contend that they reasonably relied on people who held themselves out to be experts ie the management of the companies in which they invested petitioners argue that they lacked expertise and financial sophistication and that due care does not require moderate-income investors to independently investigate their investments quoting 902_f2d_380 5th cir revg tcmemo_1988_408 taxpayers held not negligent because they were unsophisticated with limited prior investment experience and had no formal education beyond high school in heasley v commissioner supra pincite the taxpayers sought the advice of an accountant who independently reviewed the prospectus and the accompanying tax and legal opinions and found everything to be in order because the taxpayers in heasley previously had not employed an accountant they hired an accountant referred to them by the promoter of the tax_shelter id there is no indication however that the accountant was an employee of the promoter or otherwise had any financial interest in the tax_shelter id petitioners' situation is not like that in heasley petitioners did not have a c p a or other tax or business professional independently review their investment in century they did not investigate dollar or century before investing dollar was the promoter he was not independent there is no showing that he was a qualified_tax professional they relied on the advice of dollar it was not reasonable or prudent to have done so advice of the promoters or their agents is not advice of independent professionals pasternak v commissioner f 2d pincite gilman v commissioner tcmemo_1990_205 affd 933_f2d_143 2d cir lessees of computer_software lack profit objective where the only appraisals relied upon by taxpayer-investors were made by a tax_shelter promoter petitioners did not investigate dollar’s professional qualifications cf 925_f2d_348 9th cir affg 92_tc_1 petitioners used an independent tax preparation service to prepare their returns before in they relied on someone who had a financial interest in the shelter in which they were investing to prepare their return unlike the heasleys petitioners obtained tax_advice only from the shelter promoter see klieger v commissioner tcmemo_1992_734 taxpayers were negligent because they relied unreasonably on advice of shelter promoters to avoid the addition_to_tax for negligence on the ground of reasonable reliance petitioners must show that they reasonably relied on the advice of a qualified and independent tax professional not the tax_shelter promoter id see estate of strober v commissioner tcmemo_1992_350 petitioners made no real effort to monitor their investment or conduct any meaningful review of the computer_software in which they had bought an interest heasley v commissioner supra taxpayers who actively monitored their investment and made inquiries of servicing agent were not negligent petitioners' receipt of a dollar_figure distribution is not significant because it is only percent of petitioners' payment they would have to have received times that amount to make a profit on their investment the fact that dollar leased petitioners an interest purportedly worth dollar_figure for dollar_figure which immediately generated tax savings of dollar_figure should have prompted petitioners to look beyond dollar for advice see allen v commissioner supra pincite taxpayer negligent where tax savings were almost double the amount of their cash outlay we hold that petitioners are liable for the additions to tax under sec_6653 for and whether petitioners overvalued the video games respondent determined that petitioners are liable for additions to tax for valuation_overstatement under sec_6659 that section provides for an addition_to_tax of up to percent of the underpayment_of_tax of at least dollar_figure attributable to a valuation_overstatement sec_6659 and b a valuation_overstatement occurs where the claimed value or adjusted_basis of property i sec_150 percent or more of the value or adjusted_basis that is determined to be the correct amount sec_6659 the secretary may waive this addition_to_tax if the taxpayer shows that there was a reasonable basis for the valuation claimed and that the claim was made in good_faith sec_6659 the court reviews this determination for abuse_of_discretion 99_tc_132 petitioners point out that the irs did not appraise the accounting software they challenge respondent's position that it was worth zero they argue that because century is no longer in business it is impossible to determine that the product was overvalued petitioners bear the burden of proving that they did not overvalue the century software rule a century valued the software at dollar_figure of which petitioners' one-fourth share was dollar_figure the dollar_figure amount bears no relation to the fair_market_value of the software petitioners received a dollar_figure return purportedly based on sales of units on their dollar_figure investment there is no credible_evidence that petitioners could expect big_number sales the number needed for petitioners to recover their cash investment when an underpayment results from disallowed depreciation_deductions or investment credits due to lack of economic_substance sec_6659 applies because the correct basis is zero and any basis in excess of that is a valuation_overstatement gilman v commissioner f 2d pincite 876_f2d_616 8th cir affg tcmemo_1988_427 91_tc_524 90_tc_656 we concluded above that petitioners' interest in century lacked economic_substance petitioners conceded that they were not entitled to an investment_credit for their investment the valuation_overstatement was integral to a finding that the investment program lacked economic_substance thus we hold that petitioners are liable for the addition_to_tax for valuation_overstatement whether petitioners are liable for increased interest respondent determined that petitioners are liable for increased interest under sec_6621 on substantial underpayments attributable to tax-motivated transactions for the years in issue petitioners contend that they were motivated by profit and not tax reasons when they invested in century sec_6621 formerly sec_6621 provides for an increase in the interest rate where there is a substantial_underpayment an underpayment exceeding dollar_figure in any taxable_year attributable to or more tax_motivated_transactions sec_6621 defines certain transactions as tax motivated the increased rate of interest applies to interest which accrues after date the date of enactment of sec_6621 even though the tax-motivated transaction was entered into before that date and regardless of the date the return was filed h conf rept 1984_3_cb_1 85_tc_552 affd without published opinion 795_f2d_1005 2d cir a valuation_overstatement under sec_6659 is a tax- motivated transaction sec_6621 we have held that there is a valuation_overstatement in this case to which sec_6659 applies thus the increased rate of interest under sec_6621 automatically applies to underpayments of tax attributable to petitioners' investment in century to reflect the foregoing decision will be entered under rule
